Title: Appropriations for 1796, [20 January] 1796
From: Madison, James
To: 


[20 January 1796]

   
   The House continued the debate of 19 January on striking out the appropriation for the Mint. Livingston (New York) had moved that pensions for officers of the Mint be excepted from the resolution (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 262–63).


Mr. Madison wished that the articles could be separated from the civil list, when they are of a nature to admit of dispute. The military expences had been separated from it, because an emergency might render it necessary to vote instantly for the civil list, and the military expences, by being connected with the other, might be voted without due deliberation. He wished that the articles could be divided, and the vote taken on them separately. He was not against voting for pensions to the officers of the mint. He saw no harm in doing so, in the mean time.
